Wheeler, J.
The question of the authority of those representing the appellants, to accept the assignment of the appellees, and release the latter from their liabilities to the former; as also the question of fraud, in making the assignment and procuring the release, were fairly submitted by the Court -to the consideration of the jury. Upon the first question, we are of opinion, the jury were well warranted by the evidence in finding, that those representing the appellants had full power and authority to act in their behalf in the premises. And upon the second point, it is not perceived that there was evidence of fraud on the part of the appellees, of so conclusive a character and tendency, as to warrant the Court in setting aside the verdict on that ground. They represented their effects to be of greater amount in value than they really were. That was a circumstance from which the jury might have drawn an inference unfavorable to the fairness and honesty of the assignment. But it was not, of itself, of so conclusive a charac*176ter as not fairly to admit of a different inference ; or, as absolutely to require the jury to find that it was fraudulent.. For aught that appears, it may have been an honest mistake on their part. There may have been more difficulty than they anticipated in making collections, and realizing the proceeds of the property transferred by the assignment. It does not necessarily follow, that the representations made by them were knowingly false, and made with an intention to deceive. If they were so in fact, more convincing proof, it would seem, might have been obtained. Some evidence might, at least, have been procured of the real state of their affairs at the time. But none was offered. The fact that one of the preferred creditors had not yet received the full amount of his claim, was not proof conclusive that the assignment was in fact fraudulent as to the appellants ; or that enough may not yet be realized, not only to satisfy the preferred creditors, but all others. The jury might well decline to find the assignment fraudulent, on the evidence before them, without more certain and satisfactory information than it afforded, of the real character and purpose of the act in question; some evidence, at least, of the state of the affairs of the party making the assignment; something to throw more light on the transaction, when, it is reasonable to suppose, that such evidence might readily have been obtained, if it was in fact fraudulent. Moreover, if the plaintiffs intended to impeach the honesty and good faith of the assignment, they should have given notice of that intention by their pleadings. We are of opinion that the Court did not err in refusing a new trial; and the judgment is affirmed.
Judgment affirmed.